Citation Nr: 0513903	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease (DJD) with limitation of motion of the lumbar spine, 
currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's DJD with 
limitation of motion of the lumbar spine to 20 percent.  

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at RO.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In July 2004, the Board remanded the case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA has a 
duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

The veteran is currently assigned a 20 percent evaluation for 
DJD with limitation of the motion of the lumbar spine.  In 
July 2004, the Board remanded the case to afford the veteran 
a VA examination of the spine.  The VA examiner was requested 
to provide an opinion as to whether the veteran's 
degenerative disc disease (DDD) of the lumbar spine is a part 
of the veteran's service-connected DJD of the lumbar spine.  
An examination was conducted in October 2004.  In December 
2004, the veteran indicated that he felt rushed and that he 
had not been given a thorough examination.  In an April 2005 
brief, the veteran's representative asserted that the October 
2004 VA examination was inadequate for rating purposes.  

On review of the examination report in question, the Board 
agrees that an additional examination is warranted for the 
following reasons.  First, the examiner stated that the 
veteran had "moderate limitation of back motion in all 
directions," however the specific ranges of motion were not 
provided.  In order to evaluate the veteran's lumbar spine 
disability under the new rating criteria, the actual range of 
motions are required.  See generally, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).

Second, it is still unclear whether DDD is a part of the 
service-connected DJD.  The Board, in its July 2004 remand, 
stated that if DDD is a part of the veteran's service-
connected disability, then the examiner should comment on any 
neurological manifestations and any incapacitating episodes.  
The October 2004 examiner stated that there was no evidence 
of incapacitating episodes or any neurological 
manifestations, but did not indicate whether DDD is a part of 
service-connected disability.  The Board finds that 
clarification is necessary in order to properly evaluate the 
veteran's lumbar spine disability.  

Further, the Board in its July 2004 remand referred a claim 
for extraschedular consideration.  The Board notes that there 
is no extraschedular discussion in the March 2005 SSOC.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
spine examination to determine the 
overall picture of his service-connected 
lumbar disability.  The claims folder, to 
include the recently submitted private 
medical evidence from Dr. Steingart and 
Arizona Sports Physical Therapy, a copy 
of this REMAND, and a copy of the revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examination.  All findings, 
and the reasons and bases, should be set 
forth in sufficient detail.  

a).  The examiner should describe 
applicable loss of motion (flexion, 
extension and rotation) of the lumbar 
spine attributable to service-connected 
DJD (and DDD, if a part of the service-
connected disability), in terms of 
degrees.  

b).  The examiner should also comment on 
the effects of pain, weakness, and 
exacerbating episodes on range of motion 
and functionality.  

c).  The examiner is requested to comment 
on whether DDD is a part of the service-
connected DJD or otherwise related to it.  
If so, the examiner should comment on the 
neurological manifestations of the DDD, 
including the number of incapacitating 
episodes, if any, the veteran has 
experienced over the past year.  

The examiner should identify any 
radiculopathy, demonstrable muscle 
spasms, nerve impingement, and/or 
numbness in the lower extremities.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar 
spine, to include consideration of 
whether the claim should be submitted to 
the Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) (2004).  All applicable 
laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




